Exhibit 10.3




THE STANDARD REGISTER COMPANY




NONQUALIFIED STOCK OPTION AGREEMENT




(1)

The Standard Register Company, (the “Company”), hereby grants to the Optionee
named below an option to purchase, in accordance with and subject to the terms
and restrictions of this Option and of the Company’s 2011 Equity Incentive Plan
(“Plan”), which is made part hereof, the number of shares of Common Stock of the
Company at the price set forth below as follows:




Optionee:

____________________




No. of Shares Covered by Option:

__________




Option Price Per Share:

$_______




Date of Option:

______________




Expiration Date:

______________







(2)

This Option shall become exercisable in installments as indicated from and after
the anniversary dates of the Date of this Option as follows:




First Anniversary:

__________  shares

Second Anniversary:

__________  shares

Third Anniversary:

__________  shares

Fourth Anniversary:

__________  shares







To the extent that the percentage of this Option which becomes exercisable is
not exercised in any given year, it may be exercised in the subsequent years of
the term of this Option.  The Option granted under this Agreement may not be
exercised as to less than one hundred (100) shares at any time, or the remaining
shares then purchasable under the Option if less than one hundred (100) shares.
 In no event may this Option be exercised after the expiration of ten years from
the date of grant of this Option.







(3)

This Option may be exercised for the number of shares specified by written
notice delivered to the Vice President, General Counsel & Secretary, accompanied
by full payment, in the manner and subject to the conditions set forth in the
Plan, for the number of shares in respect of which it is exercised.  If any
applicable law or regulation requires the Company to take any action with
respect to the shares specified in such notice, or if any action remains to be
taken under the Articles of Incorporation or Code of Regulations of the Company
to effect due issuance of the shares, the Company shall take such action and the
date for delivery of such stock shall be extended for the period necessary to
take such action.





--------------------------------------------------------------------------------










(4)

As a condition of the Company’s obligation to issue shares upon exercise of this
Option, the Optionee or other person to whom the shares are to be issued shall,
concurrently with the delivery of the stock certificates representing the shares
so purchased, give such written assurances to the Company as its counsel shall
require, to the effect that the purchaser is acquiring the shares for investment
and without any present intention of reselling or redistributing the same in
violation of any applicable State or Federal Law.  If the Company elects to
register the stock which is the subject of this Option under the Securities Act
of 1933, the issuance of such stock shall not be subject to the restrictions
contained in this Paragraph 4.




(5)

This Option is, during the lifetime of the Optionee, exercisable only by the
Optionee.  This option is not transferable voluntarily or by operation of law
and may be exercised only by the holder hereof.  Upon the death of the holder,
the Option may be transferred to beneficiaries or heirs of the holder of this
Option by will or by operation of laws of descent or distribution.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.







THE STANDARD REGISTER COMPANY










Joseph P. Morgan, Jr.

Chief Executive Officer










I hereby accept the above Option granted in accordance with and subject to the
terms and conditions of its 2011 Equity Incentive Plan and agree to be bound
thereby.




Date Accepted:










____________, 2011

__________________________________

_______________, Optionee


















